Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 8, 2017

                                       No. 04-16-00518-CV

                         PAVING & SEAL PRO and Courtnay Brooks,
                                     Appellants

                                                 v.

                              MCCONNELL CARS & RV, LLC,
                                      Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-18929
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
        Appellee’s brief was originally due November 28, 2016. This Court has granted appellee
two extensions of time in which to file its brief. The current deadline was January 25, 2017. No
appellee’s brief, however, was filed. This appeal will be set “at issue” in ten days. If appellee’s
brief and a written response stating a reasonable explanation for failing to timely file the brief is
not filed within ten days, this appeal will be set for submission without an appellee’s brief.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court